United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-3574
                                   ___________

Eddie Risdal,                             *
                                          *
      Appellant,                          *    On Appeal from the United
                                          *    States District Court for the
v.                                        *    Southern District of Iowa
                                          *
John Mathes,                              *
                                          *
      Appellee.                           *

                                   ___________

                             Submitted: May 15, 2003
                              Filed: August 13, 2003
                                   ___________

Before BOWMAN, BYE, Circuit Judges, and ERICKSEN,1 District Judge.
                             ___________

ERICKSEN, District Judge.

      Appellant Eddie Risdal is no stranger to this court. Since his second and third-
degree sexual abuse convictions were affirmed by the Iowa Supreme Court in l987,
Risdal has filed numerous state and administrative actions and, by our count, 14
federal actions.   The question presented in this appeal is whether the Iowa State
Court’s response to Risdal’s litigiousness made the state court inaccessible to him,


      1
       The Honorable Joan N. Ericksen, United States District Court Judge for the
District of Minnesota, sitting by designation.
thereby relieving him of the obligation to exhaust state remedies before pleading his
case in federal court. The district court, The Honorable Ronald E. Longstaff, found
that Risdal had an available, non-futile remedy in state court, which he had failed to
exhaust, and granted Mathes motion for summary judgment.


      Risdal’s current complaint challenges the disciplinary loss of good time
imposed following a January l8, 2002, search of his prison cell. Risdal did not file
any action in state court, but rather brought his complaint directly into federal court.
His proffered justification for entirely bypassing the state court arises out of an order
issued in one of his previous post-conviction actions.


      In 2000, Risdal applied in Iowa State Court for post-conviction relief based
on two prison disciplinary reports. Iowa Rules of Civil Procedure 1.413(2) provides:


              "If a party commencing an action has in the preceding five-year
      period unsuccessfully prosecuted three or more actions, the court may,
      if it deems the actions to have been frivolous, stay the proceedings until
      that party furnishes an undertaking served by cash or approved sureties
      to pay all costs resulting to opposing parties to the action including a
      reasonable attorney fee."


      Invoking this rule, Lee County District Judge Fahey found that Risdal had
filed three or more frivolous lawsuits, and stayed Risdal's post-conviction action until
Risdal posted a bond of $426.77. Risdal's writ of certiorari to the Iowa Supreme
Court was denied. He then filed a federal habeas campus challenge to the disciplinary
reports, which was pending at the time of the summary judgment order in this case.
Judge Fahey, in addition to requiring the bond, imposed a two-year period of

                                          -2-
monitoring of Risdal’s lawsuit filings. Specifically, Risdal was ordered for any action
prior to February 14, 2002, to serve opposing parties with notice of his intent to file,
a copy of the intended pleading, and a certified copy of Judge Fahey’s order. The
Clerk of Court was directed to bring those materials to the attention of the presiding
judge, who would then issue an order “regarding the amount, if any” that Risdal
would be required to furnish in a bond before filing the suit.              The order
demonstrates, as the District Court observed, that it would be contingent upon the
court in each case to determine whether Risdal should be required to post a bond
before proceeding with that case, and it is possible that no bond at all would be
required. No bond had actually been required of Risdal in connection with the
instant Complaint. We therefore agree with the District Court that the bond provision
in Judge Fahey’s order did not relieve Risdal of the exhaustion requirement of 22
USC §2254.



      Risdal also argues on appeal that the requirement that he obtain and mail
copies, including a certified copy of the Judge Fahey order, presents an
insurmountable financial burden. This argument was not addressed in the District
Court's order, but is easily disposed of. Risdal relies on Carter v. Estelle, 677 F.2d
427 (5th Cir. l982). This reliance is unavailing. Carter addressed state court
procedures for exhaustion that are "so cumbersome, complex, and confusing that they
frustrate good faith attempts to comply with them." The notification requirements
under which Risdal was ordered to operate were very minor. More importantly, if
Risdal had attempted exhaustion, he might have been able to avail himself of Iowa
Code §610A.1(2)(2001), which permits costs to be waived if an inmate has


                                          -3-
insufficient means. He might also have been able to afford to copy and mail Judge
Fahey's order.


      Risdal's argument that he must be relieved of any procedural requirement that
has any economic impact – however slight – or be permitted to take his complaints
directly to federal court, is unavailing.


      The judgment of the District Court is AFFIRMED.

A true copy.

      ATTEST:

      CLERK, U.S. CO URT OF APPEALS, EIGHTH CIRCUIT.




                                            -4-